NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0662n.06
                           Filed: September 5, 2007

                                           No. 06-6296

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


LAVERNE T. WALKER,                                       )
                                                         )         ON APPEAL FROM THE
       Plaintiff-Appellant,                              )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE MIDDLE
v.                                                       )         DISTRICT OF TENNESSEE
                                                         )
SHERRY HOPPE, et al.,                                    )            MEMORANDUM
                                                         )              OPINION
       Defendants,                                       )
                                                         )
and                                                      )
                                                         )
AUSTIN PEAY STATE UNIVERSITY,                            )
                                                         )
       Defendant-Appellee.                               )




       BEFORE:         GUY, ROGERS, and McKEAGUE, Circuit Judges.

       PER CURIAM. In this action for discrimination in employment under Title VII of the Civil

Rights Act of 1964, plaintiff Laverne T. Walker appeals from award of summary judgment in favor

of her former employer, Austin Peay State University. The district court determined that plaintiff’s

claims, for retaliation and hostile work environment, were time-barred because she failed to file her

required discrimination charge with the Equal Employment Opportunity Commission within the 300-

day period prescribed by 42 U.S.C. § 2000e-5(e).
No. 06-6296
Walker v. Austin Peay State University

       On appeal, plaintiff has merely reiterated arguments directly addressed and correctly rejected

by the district court without identifying how the district court erred. In fact, the reasoning employed

in the decisions primarily and properly relied on by the district court, Delaware State College v.

Ricks, 449 U.S. 250, 256-58 (1980), and Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117

(2002), has recently been reaffirmed by the Supreme Court in Ledbetter v. Goodyear Tire & Rubber

Co., Inc., 127 S. Ct. 2162 (2007):

       The EEOC charging period is triggered when a discrete unlawful practice takes place.
       A new violation does not occur, and a new charging period does not commence, upon
       the occurrence of subsequent nondiscriminatory acts that entail adverse effects
       resulting from the past discrimination. But of course, if an employer engages in a
       series of acts each of which is intentionally discriminatory, then a fresh violation
       takes place when each act is committed.

Id. at 2168-69. See also, Cox v. City of Memphis, 230 F.3d 199, 202-03 (6th Cir. 2000) (accord).

       Accordingly, plaintiff’s retaliatory discharge claim is time-barred because the claim accrued

when she, on June 17, 2002, received notice of her impending termination (i.e., not on July 18, 2002,

when her termination became effective), more than 300 days prior to the May 6, 2003 filing of her

EEOC charge. Further, her hostile work environment claim is time-barred because plaintiff has

failed to specifically identify any intentionally discriminatory act by defendant that occurred within

300 days prior to the filing of her EEOC charge.

       We find no error in the district court’s judgment. It is therefore AFFIRMED.




                                                 -2-